ITEMID: 001-23438
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: KEPA v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Stanisław Kępa, is a Polish national, who was born in 1931 and lives in Nowogard, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
In 1972 the applicant sustained injuries in a car accident caused by an employee of a certain company. The applicant sued the company in the Goleniów District Court (Sąd Rejonowy). In 1974 the court granted the applicant a monthly allowance compensating him for loss of his ability to work (renta uzupełniająca).
On 26 August 1993 the applicant filed an action with the Goleniów District Court. He asked the court to increase his allowance but he did not specify the value of the claim.
On 8 September 1993 the court ordered the applicant to specify, within seven days, the value of the claim. The applicant submitted the required information on 20 September 1993.
The first hearing was held on 6 April 1994 but the applicant failed to appear.
On 12 December 1994 the court held a hearing and again ordered the applicant to specify the value of his claim.
On 4 January 1995 the case was transferred to the Szczecin Regional Court (Sąd Wojewódzki), since, given the value of the claim, the District Court was no longer competent to deal with the subject matter.
Subsequently, the applicant withdrew the power of attorney granted to his lawyer and the Szczecin Regional Bar (Okręgowa Rada Adwokacka) appointed another counsel for him.
Between 20 February 1995 and 25 January 1996 the Szczecin Regional Court held five hearings.
On 7 February 1996 the Szczecin Regional Court gave judgment and granted the applicant’s claim.
On 3 June 1996 the applicant challenged the impartiality of all the judges sitting in the Szczecin Regional Court. He also asked for his officially appointed lawyer to be replaced.
On 8 July 1996 the applicant made a second challenge to the impartiality of the judges.
On 29 October 1996, upon the applicant’s appeal, the Poznań Court of Appeal (Sąd Apelacyjny) quashed the first-instance judgment and remitted the case.
On 28 July, 28 November, 10 December 1997 and 30 December 1998 the Szczecin Regional Court held hearings.
Meanwhile, the applicant made three more challenges to the impartiality of the Szczecin Regional Court and asked that the judges be disqualified from dealing with his case.
On 20 December 1998 the applicant modified his claim.
On 21 April 1999 the Szczecin Regional Court delivered judgment. On 4 November 1999, ruling on the applicant’s appeal, the Poznań Court of Appeal upheld the first-instance judgment.
On 10 January 2000 the applicant lodged a cassation appeal. On 14 June 2000 the Court of Appeal transferred the case to the Supreme Court. On 19 December 2001 a single judge sitting in camera as the Supreme Court dismissed the applicant’s appeal as being manifestly ill-founded.
A cassation appeal was introduced to the Polish Code of Civil Procedure in 1996. Under the provisions applicable until 24 May 2000, a party to civil proceedings could lodge a cassation appeal with the Supreme Court against a final judicial decision of a second-instance court. Such an appeal had to be examined at a public hearing. This had created inevitable organisational problems, as the judges of the Supreme Court were overburdened by the number of cassation appeals which they had to deal with.
On 24 May 2000 the Code of Civil Procedure was amended. The amendment provides for a preliminary examination of cassation appeals. A single judge sitting in camera as the Supreme Court may refuse to entertain a cassation appeal if that appeal is manifestly ill-founded. Where a cassation appeal has been admitted, it is further examined by a panel of three judges at a public hearing. However, the relevant transitional rules did not explain clearly whether the new procedure should also apply to cassation appeals lodged before 24 May 2000. On 17 January 2001 the Supreme Court adopted a resolution (no. III CZP 49/00) and answered this question in affirmative. The court stressed, inter alia, that the amendments to the Code of Civil Procedure made it possible to deal with enormous backlog of trivial or manifestly ill-founded cassation appeals.
Under Section 3935 of the Code of Civil Procedure, a court which has given the contested decision is competent to decide whether all formal requirements for a cassation appeal have been complied with. If an appeal has complied with the formal requirements, the case shall be transferred to the Supreme Court.
